Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
 
As filed, claims 23-26, 30, and 34-37 are pending; and claims 1-22, 27-29, and 31-33 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 9/23/2022, with respect to claims 23-26 and 30-37, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The § 103(a) rejection of claims 23, 25, 26, 30, 34, 36, and 37 by Maletic is withdrawn per amendments.

The § 103(a) rejection of claims 23-26, 30, 34, 36, and 37 by Maletic 1 is withdrawn per amendments.

Claim objection of claims 31-33 is withdrawn per cancellation of these claims.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claim 30 is rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 30, the claim is dependent upon claim 23.  The subject matter in claim 23 is drawn to a compound of instant formula (I).  The subject matter in claim 30 is drawn to a limited embodiment of instant formula (I).  
The scope of claim 30 is broader than scope of claim 23 because claim 30 includes species that are outside of instant formula (I) (e.g. R5A is H, halogen, etc.; R5B is H, halogen, etc.; and R5C is H, halogen, etc.).  Because the scope of claim 30 is broader than claim 23, the claim failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 30 is commensurate with the scope of claim 23.

Allowable Subject Matter
Claims 23-26 and 34-37 are allowed.

Conclusion
Claim 30 is rejected.
Claims 23-26 and 34-37 are allowed.
Claims 1-22, 27-29, and 31-33 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PO-CHIH CHEN/Primary Examiner, Art Unit 1626